United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1566
                                    ___________

Larry Darnell Keeper,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI Forrest     *
City, AR,                             *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: December 22, 2009
                                 Filed: January 12, 2010
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Larry Darnell Keeper appeals the district court’s1 order denying
his 28 U.S.C. § 2241 petition challenging the constitutionality of his 1996 state
conviction and the resulting detainer. Having carefully reviewed the parties’ briefs,
the record, and the applicable law, we hold that the district court correctly concluded


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
Keeper’s claims are procedurally defaulted, and Keeper failed to show cause and
prejudice to excuse the default, or that a miscarriage of justice would result from the
failure to consider the defaulted claims. See Moore-El v. Luebbers, 446 F.3d 890, 896
(8th Cir.), cert. denied, 549 U.S. 1059 (2006); Ivy v. Caspari, 173 F.3d 1136, 1140
(8th Cir. 1999). We thus affirm under 8th Cir. R. 47B.
                         ______________________________




                                         -2-